                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:17-CR-00109-MOC-DLH

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 KAREN ANN TURNER,                                         )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on defendant’s Letter/Motion to Reduce Sentence.

Defendant does not provide the court with any legal reason to reduce the sentence imposed for

conspiracy to defraud the United States (count one) and money laundering (count two), but instead

seeks relief based on various personal considerations. While defendant is within the 120-day

deadline for filing a motion to reduce sentence under Fed. R. Crim. P. 35, no legal reason exists

for lowering the sentence under 18 U.S.C. § 3582. Further, only the government may file a Rule

35 motion. As such, this Court lacks jurisdiction to grant the relief requested.

       The Court notes that defendant was sentenced to significantly less time than her original

guidelines range. It granted the government’s Motion for Downward Departure (#27) pursuant to

5K1.1 and ultimately departed to offense level 13 based on the defendant’s full and complete

cooperation. Notably, the government had only requested a downward departure by two levels,

from offense level 20 to offense level 18. This would have decreased defendant’s guidelines range

from 33 to 41 months (offense level 20) to 27 to 33 months (offense level 18). However, for the

reasons stated at sentencing, defendant received only nine months imprisonment.




                                                 1
         The Court already considered defendant’s personal circumstances when it imposed the

nine-month sentence. Such considerations are not, however, grounds for any further reduction.

Having considered defendant’s motion and reviewed the pleadings, the Court enters the following

Order.

                                         ORDER

         IT IS, THEREFORE, ORDERED that defendant’s Motion to Reduce Sentence (#35) is

DENIED.




                                          Signed: November 1, 2018




                                              2
